IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E.I. DU PONT DE CASE NO. 2:13-MD-2433
NEMOURS AND COMPANY C-8
PERSONAL INJURY LITIGATION
Chief Judge Edmund A. Sargus, Jr.
Chief Magistrate Judge Elizabeth Preston Deavers

This document relates to: Travis Abbott, et al. v. E. I. du Pont de Nemours
and Co., et al., Case No. 2:17-cv-00998

DISCOVERY ORDER NO. 15
Plaintiff’s Motion for Leave to Remove Limit on Requests for Admissions

This matter is before the Court for consideration of Plaintiffs’ Motion for Leave to
Remove the Limit on Requests for Admission as Applied by Local Rule 36.1 (ECF No. 32),
DuPont’s Opposition to Plaintiffs’ Motion (ECF No. 39), and Plaintiffs’ Reply in Support of
Their Motion (ECF No. 41). For the reasons that follow, Plaintiffs’ Motion is GRAN TED.

I.

On April 9, 2013, the Judicial Panel on Multidistrict Litigation (“JPML”) centralized
before this Court the cases that make up this multidistrict litigation (“MDL”), all of which are a
subset of cases that originated in Leach v. EI. Du Pont de Nemours & Co., No. 01-C-608 (Ww.
Va. Cir. Ct. Wood County Aug. 31, 2001) (“Leach Case”). The Leach Case was brought by a
group of approximately 80,000 individuals (“Leach Class”) who alleged a variety of claims
related to DuPont’s contamination of their drinking water with the chemical C-8, which is a
synthetic perfluorinated carboxylic acid and fluorosurfactant also known as perfluorooctanoic.

The Leach Case settled with the parties executing a contractual agreement, the Leach
Settlement Agreement, wherein the parties fashioned a procedure to determine whether the
Leach Class would be permitted to file actions against DuPont based on any of the human
diseases they believed had been caused by their exposure to C-8 discharged from DuPont’s
Washington Works plant. The procedure established a Science Panel to study human disease
among the Leach Class. In 2012, the Science Panel delivered Probable Link Findings for six
human diseases (“Linked Diseases”), which means that for that Leach Class member it is more
likely than not that there is a link between his or her exposure to C-8 and his or her Linked
Disease.

Since the global settlement of approximately 3,500-plus cases, over fifty additional cases
have been filed by members of the Leach Class who all have alleged either kidney or testicular
cancer, two Linked Diseases, including Plaintiff Travis Abbott who was diagnosed with
testicular cancer and who filed an action on November 14, 2017. (ECF No. 1.) After discovery
commenced in this action, a dispute arose regarding the number of permissible requests for
admission. Plaintiffs seek leave to serve in excess of forty requests for admission on DuPont,
which has refused to respond to any request for admission beyond number 40.! (ECF No. 32.)
DuPont opposes Plaintiff's Motion (ECF No. 39) and Plaintiff has filed a reply (ECF No. 41.)

Il.

A party may serve on another party a written request to admit “the truth of any matters
within the scope of Rule 26(b)(1) relating to . . . facts, the application of law to fact, or opinions
about either; and . . . the genuineness of any described documents.” Fed. R. Civ. P. 36(a).

Southern District of Ohio Civil Rule 36.1 provides that “[uJnless there has been agreement of the

 

' Plaintiffs previously voluntarily dismissed Defendants The Chemours Company and
DowDuPont, Inc. (ECF Nos. 17, 38.)
responding party or leave of Court has first been obtained, no party shall serve more than forty
requests for admission (including all subparts) upon any other party.”

“District courts have broad discretion over docket control and the discovery process.”
Pittman v. Experian Info. Sol., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (citations omitted). “It is
well established that the scope of discovery is within the sound discretion of the trial court.’” Jd.
(quoting Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993)); see also Fed. R. Civ. P.
26(b)(2). On a party’s motion or on its own, “the court must limit the frequency or extent of
discovery otherwise allowed by these rules or by local rule if it determines” that, inter alia, “the
discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other
source that is more convenient, less burdensome, or less expensive[.]” Fed. R. Civ. P.
26(b)(2)(C)G). “To determine whether a party should be permitted to serve additional discovery
requests, ‘the Court looks to whether the benefits of the expansion outweighs the burden of the
extra discovery.”” Pettus-Brown v. Phelps, 2:18-cv-082, 2018 WL 5960821, at *5 (S.D. Ohio
Nov. 14, 2018) (quoting Martin v. Posey, No. 2:15-cv-2294, 2017 WL 412876, at *4 (S.D, Ohio
Jan. 31, 2017)), report and recommendation adopted by 2019 WL 132346 (S.D. Ohio Jan. 8,
2019). “A party requesting leave to serve additional discovery requests must make a
“particularized showing” to establish a need for those additional requests.” Jd. (citing St. Ann v.
McLean, No. 5:15-cv-11770, 2017 WL 5732991, at *2 (E.D. Mich. Nov. 28, 2017)). This
showing generally requires the party seeking to serve additional discovery to submit the
proposed discovery requests to the district court for review. Id.

Hit.
Here, Plaintiffs seek leave to serve an initial 159 requests for admission (“RFAs”). (ECF

No. 32 at 2; see also Exhibit A, No. 32-1, attached thereto (copy of proposed RFAs).) Plaintiffs
argue that the number of proposed RFAs is necessary and that the RFAs are narrowly tailored to
this lawsuit and unique to the Leach Class membership, (ECF No. 32 at 3-5.) DuPont
disagrees, complaining first that Plaintiffs served these RFAs before seeking leave of the Court
in contravention of the Local Rules. (ECF Nos. 39, 41.) DuPont further complains that
Plaintiffs have failed to make the necessary particularized showing to exceed the forty-request
limit. (Ud. at 2-5.) DuPont also contends that many of the proposed RFAs were used in other
cases, duplicative, were previously objected to or denied by DuPont, or are otherwise improper.
(id. at 1, 5-8.)

DuPont’s arguments are not well taken. As a preliminary matter, Plaintiffs represent that
they mistakenly believed that the limit on RFAs was lifted and therefore did not serve the extra
RFAs in intentional disregard of the Court’s Local Rules.

Turning to the merits, the Court first notes that Plaintiffs’ proposed additional RF As are
generally divided into topics as follows:

Approximately 72 of the RFAs are variations of the same requests, addressing the

address of the contaminated water source, the water district of the contaminated

water source, and/or the year of exposure;

Approximately 36 other RFAs address scientifically quantifiable aspects of the

Leach Class membership, probable link diagnosis, date of diagnosis, identifiable

factors with alleged causation; and specific admissions or denials about

communications sent to Plaintiff or intended for Plaintiff to rely upon;

Approximately 35 RFAs relate to DuPont’s conduct about which it has already
testified in the earlier MDL trial cases:

Approximately 3 of the requests address DuPont’s defenses raised in the prior four
trials that DuPont acted in timely and responsible manner regarding the dumping
of chemicals into the environment as soon as it was aware of any potential risk.

See ECF No. 32 at 4-5; Exhibit A, attached thereto. After considering the proposed requests and

the parties’ arguments, the Court finds that Plaintiffs have met their burden of establishing the
need to exceed the number of permissible RFAs. Pettus-Brown, 2018 WL 5960821, at *5. The
benefit of serving these proposed RFAs will outweigh any burden of extra discovery. See id.
Addressing these matters through RFAs will serve Rule 36’s purpose of facilitating the
presentation of cases to the trier of fact.2 Snyder v. Fleetwood RV, Inc., No. 2:13-cv-1019, 2016
WL 339972, at *7 (S.D. Ohio Jan. 28, 2016) (quoting T. Rowe Price Small-Cap Fund, Inc. v.
Oppenheimer & Co., Inc., 174 F.R.D. 38 (S.D.N.Y. 1997)); see also Piskura v. Taser Int ‘7, No.
1:10-cv-248, 2011 WL 6130814, at *1 (S.D. Ohio Nov. 7, 2011) (“The functional purpose of
utilizing requests to admit in litigation is to facilitate proof and narrow the issues presented at
trial.”), report and recommendation adopted by, 2011 WL 6122756 (S.D. Ohio Dec. 8, 2011).
IV.

For all these reasons, Plaintiffs’ Motion for Leave to Remove the Limit on Requests for

Admission as Applied by Local Rule 36.1 (ECF No. 32) is GRANTED.’ The parties are

ORDERED to file a joint written notice by SEPTEMBER 5, 2019, reporting on the status of

 

this discovery.
IT IS SO ORDERED.
7-20-8014 (NT
DATE EDM SARGUS, JR.

CHIE ED STATES DISTRICT JUDGE

Suan yup

ELIZABETH A. PRESTON BEAVERS:
CHIEF UNITED STATE MAGISTRATE JUDGE

 

? The parties have filed motions for summary judgment. (ECF Nos. 49, 50.)
*In granting Plaintiffs’ Motion, the Court takes no position on the sufficiency of any of

DuPont’s responses to any RFAs.
